COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Aleta Chapman v. Thinh Quoc Pham

Appellate case number:      01-13-00066-CV

Trial court case number:    1006033

Trial court:                County Civil Court at Law No. 3 of Harris County

       On February 7, 2017, this Court had requested that the appellee, Thinh Quoc
Pham, file a response to appellant’s motion for rehearing, if any, within 10 days of the
date of that Order. See TEX. R. APP. P. 49.2. However, both parties failed to timely file
either objections within 10 days or the “Parties Notification to Court of Mediator” within
15 days of this Court’s Memorandum Order of Referral to Mediation (“Mediation
Order”). This Mediation Order was issued on January 6, 2017, after appellant’s
docketing statement, filed December 30, 2016, requested mediation.
        Accordingly, the Court sua sponte extends the deadline for the parties to file
objections to the Mediation Order or else a completed “Parties’ Notification to
Court of Mediator” to 10 days from the date of this Order. See TEX. CIV. PRAC. & REM.
CODE ANN. § 154.022(b), (c) (court will withdraw mediation order if it finds basis for
objection to mediation is reasonable) (West Supp. 2016); TEX. R. APP. P. 2; see also
Decker v. Lindsay, 824 S.W.2d 247, 249–50 (Tex. App.—Houston [1st Dist.] 1992, no
pet.) (court cannot force disputants to peaceably resolve their differences, but can compel
them to sit down with each other; no abuse of discretion in overruling objection to
mediation where party objected based on belief that mediation would not resolve
lawsuit). The Court sua sponte stays the February 7, 2017 Order pending a response to
this Order.

       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: February 23, 2017